 
EMPLOYMENT AGREEMENT
 


 
EMPLOYMENT AGREEMENT effective as of April 4, 2005 (the “Commencement Date”) by
and between Weida Communications, Inc. (the “Company”) and Christopher Lennon
(the “Executive”) (this “Agreement”).
 
The parties hereto wish to enter into an employment agreement on the terms and
conditions set forth below. Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1.  Term. The Executive's employment under this Agreement shall commence on the
Commencement Date and shall end, unless terminated earlier pursuant to Section
4, at the close of business on April 3, 2007 (the “Term”); provided, however,
that the Term shall thereafter be automatically extended for each succeeding one
(1) year period (the Company shall also have the option to extend the Term for
an additional one (1) year, thereby increasing the extension period to two (2)
years) unless either party hereto shall provide the other party with a written
notice at least ninety (90) days prior to the end of the then current Term,
advising that the party providing the notice shall not agree to so extend the
Term.
 
2.  Title, Duties and Authority. The Executive shall serve as Chief Operating
Officer of the Company, and shall have such responsibilities and duties
(consistent with the Executive's position as Chief Operating Officer of the
Company) as may from time to time be assigned to the Executive by the board of
directors of the Company (the “Board”), and shall have all of the powers and
duties usually incident to such offices. The Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company, except for vacations, illness and incapacity; provided, however,
that the Executive may serve on the boards of directors of non-public companies
and charitable organizations and may devote reasonable time to charitable and
civic organizations, in all cases provided that the performance of his duties
and responsibilities on such boards and in such service does not interfere
substantially with the performance of his duties and responsibilities under this
Agreement. The Company hereby agrees to consider the Executive as a possible
replacement should the Company’s Chief Executive Officer need to be replaced
during the Term.
 
3.  Compensation and Benefits.
 
(a)  Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary) at the rate of Two Hundred Twenty-Five Thousand Dollars
($225,000) per annum, payable in accordance with the Company’s regular payroll
practices; provided, however, that following the Commencement Date, should the
Company successfully complete a financing with an investment bank for an amount
in excess of Ten Million Dollars ($10,000,000), the rate of Base Salary shall
thereupon be prospectively increased to Two Hundred Seventy-Five Thousand
Dollars ($275,000) per annum and, thereafter, the Compensation Committee of the
Board shall on an annual basis consider increasing the Executive’s rate of Base
Salary.
 

--------------------------------------------------------------------------------


 
(b)  Annual Bonus. For each calendar year (or part thereof) during the Term, the
Executive shall be eligible to receive from the Company a cash bonus of up to
Twenty-Five Thousand Dollars ($25,000) upon the Company’s satisfaction of goals
predetermined by the Board for each such year (with proration for any partial
calendar years occurring during the Term). Such annual bonus shall be payable by
January 31 of the next following calendar year. On an annual basis the
Compensation Committee of the Board shall consider increasing the Executive’s
eligible Bonus amount.
 
(c)  Equity Compensation. The Executive shall receive the following awards under
the Weida Communications, Inc. Omnibus Securities and Incentive Plan (the
“Plan”), such awards to be subject to all of the applicable terms and conditions
of the Plan:
 
(i)  The Executive shall receive a stock option for the purchase of that number
of shares of the Company’s common stock equal to eighty-five percent (85%) of
the number of shares subject to the stock option granted contemporaneously under
the Plan to the Company’s Chief Executive Officer (the “CEO’s Option”). The
terms of the Executive’s option, including but not limited to the exercise price
and vesting requirements, if any, shall be substantially the same as the terms
of the CEO’s Option.
 
(ii)  The Executive shall receive a restricted stock award for Seven Hundred
Fifty Thousand (750,000) shares, with a two (2) year service-based cliff vesting
requirement for the lapse of the attendant transfer restrictions on the shares.
 
(d)  Employee Health and Dental Benefits. The Executive shall be entitled to
participate in the Company’s employee health and dental benefits plan during the
Term, as such plan may be in effect from time to time.
 
(e)  Expenses. The Executive shall be entitled to receive prompt reimbursement
of his expenses incurred in the performance of his employment hereunder upon his
submission to the Company of reasonable and customary expense claims to the
Company, in accordance with the Company’s procedures for expense reimbursement.
 
(f)  Vacations. The Executive shall be entitled to four (4) weeks paid vacation
during the Term with no right to carry over unused days.
 
(g)  Sick Pay. The Executive shall be entitled to five (5) paid sick days during
the Term, with no right to carry over unused days.
 
4.  Termination. The Executive's employment hereunder with the Company may be
terminated under the following circumstances:
 
(a)  Death or Disability. If the Executive shall die or become disabled during
the Term, the Company may terminate the Executive's employment hereunder for
death or “Disability,” as applicable. For purposes of this Agreement, the
Executive’s “Disability” shall be determined in the sole discretion of the
Board.
 
(b)  Cause. The Company by action of the Board may terminate the Executive's
employment hereunder for Cause. For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive's employment hereunder upon the
determination by the Board of:
 
2

--------------------------------------------------------------------------------


 
(i)  the failure by the Executive to substantially perform the Executive's
duties hereunder (other than any such failure resulting from the Executive's
Disability which shall be subject to the provisions of Section 4(a));
 
(ii)  the willful violation by the Executive of any of the Executive's material
obligations hereunder;
 
(iii)  the willful engaging by the Executive in misconduct which is materially
injurious to the business or reputation of the Company or any of its affiliates;
or
 
(iv)  the Executive's conviction of a felony.
 
Notwithstanding the foregoing, the Executive shall not be terminated for Cause
without:
 
(A)  delivery of a written notice to the Executive setting forth the reasons for
the Company's intention to terminate the Executive's employment hereunder for
Cause;
 
(B)  the failure of the Executive to cure the nonperformance, violation or
misconduct described in the notice referred to in clause (A) of this paragraph,
if cure thereof is possible, to the reasonable satisfaction of the Board, within
fifteen (15) days of the Executive's receipt of such notice; and
 
(C)  an opportunity for the Executive, together with the Executive's counsel, to
be heard before the Board.
 
(c)  Without Cause. The Company by action of the Board may terminate the
Executive's employment hereunder without Cause.
 
(d)  Resignation. The Executive may terminate the Executive's employment
hereunder by his resignation.
 
5.  Compensation upon Termination.
 
(a)  Death or Disability. If the Executive's employment with the Company
hereunder is terminated on account of the Executive's death or Disability
pursuant to Section 4(a), the Company shall as soon as practicable pay to the
Executive or the Executive's estate, as applicable, or as may be directed by the
legal representatives of the Executive or the Executive's estate, as applicable,
any Base Salary accrued and due to the Executive under Section 3(a) through the
date of the Executive's death or termination for Disability, as applicable.
Other than the foregoing, the Company shall have no further obligations to the
Executive hereunder.
 
(b)  By the Company for Cause or By the Executive. If the Executive's employment
with the Company hereunder is terminated by the Company for Cause pursuant to
Section 4(b) or by the Executive pursuant to Section 4(d), the Company shall as
soon as practicable pay the Executive any Base Salary accrued and due to the
Executive under Section 3(a) through the Executive's date of termination. Other
than the foregoing, the Company shall have no further obligations to the
Executive hereunder.
 
3

--------------------------------------------------------------------------------


 
(c)  Termination By the Company Without Cause. If the Company shall terminate
the Executive's employment hereunder without Cause pursuant to Section 4(c),
then the Company shall:
 
(i)  as soon as practicable pay the Executive any Base Salary accrued and due to
the Executive under Section 3(a) through his date of termination;
 
(ii)      continue to pay the Executive his Base Salary in effect as of his date
of termination for the lesser of the then remainder of the Term or nine (9)
months (or until such earlier time that the Executive violates the provisions of
Section 6, at the times such payments would otherwise have been made under
Section 3(a); and
 
(iii)    provide the Executive for the lesser of the then remainder of the Term
or nine (9) months (or until such earlier time that the Executive violates the
provisions of Section 6, with continued participation in the Company’s employee
health and dental benefit plan, to the extent that such a plan shall then
continue to be in effect.
 
Other than the foregoing, the Company shall have no further obligations to the
Executive hereunder.
 
6.    Restrictive Covenants.
 
(a)  Reasonable Covenants. It is expressly understood by and between the Company
and the Executive that the covenants contained in this Section 6 are an
essential element of this Agreement and that but for the agreement by the
Executive to comply with such covenants and thereby not to diminish the value of
the organization and goodwill of the Company or any affiliate or subsidiary of
the Company, including relations with their employees, clients, customers and
accounts, the Company would not enter into this Agreement. The Executive has
independently consulted with his legal counsel and after such consultation
agrees that such covenants are reasonable and proper.
 
(b)  Noncompetition; No Diversion of Customers; No Solicitation of Employees,
Etc. During the Term and for nine (9) months after the end of the Term the
Executive shall not:
 
(i)    engage, anywhere within the geographical areas in which the Company,
and/or any of its affiliates or subsidiaries have conducted their business
operations or provided services as of the date hereof or at any time prior to
the end of the term of this Agreement, directly or indirectly, alone, in
association with or as a shareholder, principal, agent, partner, officer,
director, employee or consultant of any other organization, in any business
conducted by the Company or any of its affiliates or subsidiaries;
 
(ii)    divert to any competitor of the Company or any of its affiliates or
subsidiaries, any customer of the Company or any of its affiliates or
subsidiaries;
 
(iii)    solicit or encourage any officer, employee or consultant of the Company
or any of its affiliates or subsidiaries to leave the employ of the Company or
any of its affiliates or subsidiaries for employment by or with any competitor
of the Company or any of its affiliates or subsidiaries;
 
4

--------------------------------------------------------------------------------


 
provided, however, that the Executive may invest in stocks, bonds or other
securities of any competitor of the Company or any of its affiliates or
subsidiaries if:
 
(A)  such stocks, bonds, or other securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934;
 
(B)  his investment does not exceed, in the case of any class of the capital
stock of any one issuer, one percent (1%) of the issued and outstanding shares,
or, in the case of other securities, one percent (1%) of the aggregate principal
amount thereof issued and outstanding; and
 
(C)  such investment would not prevent, directly or indirectly, the transaction
of business by the Company and/or of its affiliates or subsidiaries with any
state, district, territory or possession of the United States or any
governmental subdivision, agency or instrumentality thereof by virtue of any
statute, law, regulation or administrative practice.
 
If, at any time, the provisions of this Section 6(b) shall be determined to be
invalid or unenforceable by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 6(b) shall be considered severable
and shall become and shall be immediately amended solely with respect to such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter and
the Executive hereby agrees that this Section 6(b) as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein. Except as provided in this Section 6(b), nothing in this
Agreement shall prevent or restrict the Executive from engaging in any business
or industry in any capacity.
 
(c)  Nondisclosure of Confidential Information. The Executive shall keep secret
and confidential and shall not disclose to any third party in any fashion or for
any purpose whatsoever, any information regarding this Agreement, or any other
information regarding the Company or its affiliates or subsidiaries which is not
available to the general public, and/or not generally known outside the Company
or any such affiliate or subsidiary, to which he has or shall have had access at
any time during the course of his employment with the Company, including,
without limitation, any information relating to the Company's (and its
affiliates' or subsidiaries'):
 
(i)      business, operations, plans, strategies, prospects or objectives;
 
(i)  products, technologies, processes, specifications, research and development
operations and plans;
 
(ii)  customers and customer lists;
 
(iii)  distribution, sales, service, support and marketing practices and
operations;
 
(iv)  financial condition and results of operations;
 
(v)  operational strengths and weaknesses; and
 
(vi)  personnel and compensation policies and procedures.
 
5

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing provisions of this Section 6, the Executive may
discuss this Agreement with the members of his immediate family and with his
personal legal and tax advisors and may disclose the existence of his employment
with the Company to any third party.
 
(d)  Specific Performance. Without intending to limit the remedies available to
the Company or its affiliates or subsidiaries, the Executive hereby agrees that
damages at law would be an insufficient remedy to the Company or its affiliates
or subsidiaries in the event that the Executive violates any of the provisions
of this Section 6, and that, in addition to money damages, the Company or its
affiliates or subsidiaries may apply for and, upon the requisite showing, have
injunctive relief in any court of competent jurisdiction to restrain the breach
or threatened breach of or otherwise to specifically enforce the covenants
contained in this Section 6.
 
7.  Successors. This Agreement cannot be assigned by any of the parties hereto
without the prior written consent of the other party hereto, except that it
shall be binding automatically on any successors and assigns of all or
substantially all of the business and/or assets of the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise).
 
8.  Arbitration. Except as provided in Section 6(c), all controversies, claims
or disputes arising out of or relating to this Agreement shall be settled by
binding arbitration under the rules of the American Arbitration Association, as
the sole and exclusive remedy of either party, and judgment upon such award
rendered by the arbitrators(s) may be entered in any court of competent
jurisdiction. The costs of arbitration shall be borne by the unsuccessful party
or otherwise as determined by the arbitrators in their discretion.
 
9.  Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
regard to conflicts of law principles.
 
10.  Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officers of the Company as may be specifically
designated for such purpose by the Board.
 
11.  Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto.
 
6

--------------------------------------------------------------------------------


 
12.  Survival. The obligations of the parties hereto contained in Sections 5, 6
and 8 shall survive the termination of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
WEIDA COMMUNICATIONS, INC.


 By:____________________________
Name:
Title:




 ______________________________
 CHRISTOPHER LENNON